DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-22 are pending.
	Claims 2, 7, and 22 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election of Species 1 (Figures 1-5) in the reply filed on 09/23/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 2 and 22 have been further withdrawn from consideration because frame members 130 within the elected embodiment appear to be longer than members 132.  Members 130 engage angled struts directly, unlike members 132 which engage elongated rounded junctions.  This results in members 132 being slightly shorter.

Information Disclosure Statement
The Information Disclosure Statement filed on 07/29/22 has been considered by the examiner.  

Specification
The disclosure is objected to because of the following informalities: missing/outdated priority information.  Since the filing of this application at least one of the parent applications have been issued patent numbers.  The priority information within the first line of the specification must be amended to disclose these patent numbers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1 is not enabled by the original disclosure in its current form.  Specifically claim 1 requires exactly 4 angled struts connecting each two adjacent first ends of the plurality of axial frame members.  It appears the applicant intends for only struts within a single row to be considered for this limitation, but the claims read much broader than that.  In their current form the two adjacent ends are limited to being connected by exactly 4 angled struts at all.  However one of ordinary skill in the art would recognize that the angled struts throughout the inflow ends rows are all connected and can be considered to connect the adjacent first ends.  Therefore there are not exactly 4 struts performing this function.  There is a minimum of 4 struts, but it can be many more.  The applicant is advised to limit this limitation to struts within an identified row of angled struts.
Claims 13 and 19 are not enabled because of the same type of limitation within lines 22-23 and 18-19.  The same type of amendments are advised.
Claim 15 is not enabled by the original disclosure because the commissure support define an additional window which brings the total of first cells to 9 not 6.  The applicant is advised to better define the cells to avoid inclusion of the rectangular shaped cells.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 8-16, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al (Bergheim) US 2006/0025857 A1 in view of Manasse et al (Manasse) US 2009/0287296 A1.
Bergheim discloses the invention substantially as claimed being an assembly comprising a balloon catheter [0062] and an expandable valve (Figures 5-6) comprising an annular frame (Figures 1-2) comprising 6 axial frame members (vertical struts) (claims fail to limit to exactly or only 6 members) that bridge two circumferentially extending rows of angled struts closest to the outflow (upper most and second row from the top of zigzag stents), a leaflet structure (Figures 11-12) comprising 3 leaflets and 3 commissures (8) attached to the axial frame members , and a skirt (4/5 Figure 5) with a substantially straight lower edge.
There is exactly one row (Row 1) of angled struts connecting the second end of the axial frame members (outflow uppermost ring of zigzag struts) and one row (Row 2) of angled struts connecting the first end the axial frame members (inflow uppermost ring of zigzag struts)
There are at least three rows of angled struts (lower 3 rows of zigzag struts) between the first end of the axial frame members (intersection of vertical strut and second row of zigzag struts from the top of Figure 1) and the inflow end of the frame (bottom of Figure 1).
In regards to claims 10 and 11, Bergheim discloses the frame is made from plastically expandable material stainless steel [0022] and [0161].
In regards to claims 12, 14-16, and 18, rows 1 and 2 of Bergheim comprise nondiamond shaped cells defined by the commissure support an axial support and at least 2 struts in each row (Figure 2).  Rows 2 and 3 comprise diamond shaped cells defined by the commissure support an axial support and at least 2 struts in each row (Figure 2). 
In regards to claim 21, the inflow end comprises a row with 12 apices and 24 angled struts.
However, Bergheim fails to disclose exactly 4 angled struts link the first ends of two adjacent axial frame members.
Manasse teaches the use of an expandable heart valve frame comprising exactly 4 angled struts between each axial frame member (Figure 4A) in the same field of endeavor for the purpose of providing increased flexibility and conformity to the implant site.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the number of axial supports of Bergheim such that there is only one axial support between each commissure support and exactly 4 angled struts between axial frame members as taught by Manasse in order to provide increased flexibility and conformity to the implant site.  
In regards to claims 9, 12, 14-16, and 18, the modification removing the axial supports will result in 6 equally spaced axial frame members with exactly 4 angled struts therebetween and 6 larger nondiamond shaped cells having width twice as large as the 12 smaller diamond shaped cells. 

Claim(s) 5, 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergheim and Manasse (Combination 1) as applied to claim1, 3, 4, 8-16, 18, 19, and 21 above, and further in view of Schraut et al (Schraut) US 2014/0277417 A1.
Combination 1 discloses the invention substantially as claimed being described above.  However, Bergheim does not disclose the claimed shape of the skirt upper edge.
	Schraut teaches the use of an expandable heart valve comprising a cuff with a variety of upper edge configurations including a configuration where it follows the upper projections and notches of the frame rows (Figures 7A-G) in the same field of endeavor for the purpose of providing continuous support along the upper edge.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the upper edge of the skirt to follow the projections and notches of the adjacent angled struts of the frame as taught by Schraut in order to provide direct support along the entire upper edge of the skirt.


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774